dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 10-12, filed 03/08/2022, with respect to the pending claims 1-14 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 14 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A device for balancing an energy storage module comprising a charge determination apparatus configured to: 
wherein the relative amount of electric charge for each energy storage cell is determined on a basis of the information about the respective energy storage cell voltage of the respective energy storage cell following the regular ending of the charging of the energy storage module and on a basis of a characteristic curve that gives a state of charge of the respective energy storage cell depending on a quiescent voltage of the respective energy storage cell and 
the respective energy storage cell voltage of the respective energy storage cell is formed from the quiescent voltage of the respective energy storage cell and a dynamic voltage of the respective energy storage cell, in combination with the remaining claim elements of claim 1.
As to claims 2 - 8, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 9, no prior art of record doesn’t teach alone or in combination:
A method for balancing an energy storage module comprising steps of: 
determining a respective relative amount of electric charge for each energy storage cell on a basis of the recorded respective energy storage cell voltage of the respective energy storage cell following the regular ending of the charging of the energy storage module and on a basis of a characteristic curve that gives a state of charge of the respective energy storage cell depending on a quiescent voltage of the respective energy storage cell, wherein the respective energy storage cell voltage of the respective energy storage cell is formed from the quiescent voltage of the respective energy storage cell and a dynamic voltage of the respective energy storage cell, in combination with the remaining claim elements of claim 9. 
As to claims 10 - 14, the claims are allowed as being dependent over on allowed claim (claim 9).



Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Miura et al. (US # 20150303728).
- The US Patent Application Publication to Keller et al. (US # 20160089994).
Neither Miura nor Keller teaches alone or in combination a device for balancing an energy storage module comprising a charge determination apparatus configured to determine a relative amount of energy charge for each energy storage cell based on measured voltages of the respective energy storage cell, as explained in paragraph 2 above.                                                                                                                
 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 25, 2022